Per Curiam.
This cause coming on to be further heard, and it appearing that in a -foreclosure suit against II. A. Wayne and Susie J. Wayne, his wife, an appeal was taken from an interlocutory order sustaining a separate plea of the defendant Susie J. Wayne, and that subsequently to *55the entry of such appeal, the suit was dismissed as to Susie J. Wayne, and a motion to reinstate the cause as to Susie J. Wayne was denied without prejudice to an application to amend the bill as to the defendant H. A. Wayne, and no appeal having been taken from the decree dismissing the suit as to Susie J. Wayne, or from the order denying the motion to reinstate as to her, the appeal from the interlocutory decree is ineffectual and is hereby dismissed.
Whitfield, P. J., and West and Terrell, J. J., concur.